DETAILED ACTION
This office action is in response to the amendment filed on June 22, 2022. Claims 21 and 22 have been newly added therefore claims 1-22 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 22, is Finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edland et al. (2010/0269644).

In reference to claim 22, Edland et al. disclose a drive system comprising: a drive bit (16) comprising a drive portion (16) and a pilot end (17’) which extends from the drive portion and ends at a pilot end surface (formed as the lowermost surface of 17’, Figure 6), the drive bit comprising a pilot end longitudinal axis (not shown but formed as the longitudinal axis vertically extending through the drive bit, Figure 6), and an outer leading wall (30) that is tapered with respect to the pilot end longitudinal axis to define a leading wall angle (Figure 6 and paragraphs 36-40) and a fastener (1) having an internal pilot recess (11) that receives the drive bit, the internal pilot recess having a recess longitudinal axis (not shown but formed as the longitudinal axis vertically extending through the fastener, Figure 7), and an inner pilot recess wall (12) that is tapered with respect to the recess longitudinal axis to define a recess wall angle (Figure 7 and paragraphs 36-40) and wherein the outer leading wall contacts the inner pilot recess wall at a targeted focal area (see engagement of 30 in Figure 7) at a bottom of the leading wall (because the engagement is below element 14, Figure 7), proximate the pilot end surface, to achieve a desired level of frictional engagement between the pilot end and the fastener, wherein the outer leading wall has a circular cross section (Figures 6, 7 and 10) at the targeted focal area (Figures 6, 7 and 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Cone, III et al. (2018/0106286) in view of Edland et al. (2010/0269644). 

In reference to claim 1, Cone, III et al. disclose a drive system (Figure 5) comprising: a drive bit (30’) comprising a drive portion (at 34a or 36b in Figure 4a or at 36a’ or 36b’ in Figure 5) and a pilot end (36c or 36’C) which extends from the drive portion and ends at a pilot end surface (formed as the lower surface thereof also see figure below), the drive bit comprising; a pilot end longitudinal axis (at Y in Figure 4), and an outer leading wall (formed as the outer wall of 36c or 36c’ also see figure below) that is tapered (see paragraph 48 and also see figure below) with respect to the pilot end longitudinal axis to define a leading wall angle (i.e. angle β) selected from a plurality of leading wall angle values ranging within a leading wall angle tolerance band (see Table 1 and/or Table 2) and a fastener (10’) having an internal pilot recess (16C’) that receives the drive bit (Figure 5), the internal pilot recess having a recess longitudinal axis (similarly shown at X in Figure 4), and an inner pilot recess wall (see figure below) that is tapered (see figure below) with respect to the recess longitudinal axis to define a recess wall angle (i.e. angle α) selected from a plurality of recess wall angle values ranging within a recess wall angle tolerance band (see Table 1 and/or Table 2) and wherein the plurality of leading wall angles within the leading wall angle tolerance band and the plurality of recess wall angles within the recess wall angle tolerance band do not overlap (because they may be selected such that they are not the same, see angles within Table 1 or Table 2, and such that only a portion [i.e. a targeted focal area, see figure below] of the leading wall at the targeted focal area contacts with the recess wall) when the outer leading wall contacts the inner pilot recess wall at a targeted focal area (see figure below) to achieve a desired level of frictional engagement between the pilot end and the fastener, but lacks, forming the outer leading wall with a circular cross section at the targeted focal area to provide the desired level of frictional engagement between the pilot end and the fastener. However, Cone, III et al. do teach of varying the shape of the outer leading wall to correspond with cross sections of the recess,  “The cross sections of the driving tiers 36a,b,c correspond with the cross sections of the recesses 16a,b,c of the screw 10 (see paragraph 46). In addition, Edland et al. teach that it is old and well known in the art at the time the invention was made to provide a drive bit (16) comprising a drive portion (at 6) and a pilot end (17 or 17’, see Figures 4-7), wherein the pilot end includes an outer leading wall (30) that may be formed as a straight surface (see Figure 4, which is a similar driver as disclosed by Cone) or that may be formed as a curved outer surface (see Figure 6 and paragraph 37), wherein the curved surface includes a circular cross section (Figures 6 and 7) at the targeted focal area (i.e. the area of engagement between 16 and 1 in Figure 7) to provide the desired level of frictional engagement between the pilot end and the fastener (Figures 4-7 and paragraphs 35-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the outer leading wall, of Cone, III et al., with the known technique of providing an outer leading wall with a circular cross section at the targeted focal area, as taught by Edland et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively allows the contact surfaces of the driver bit to substantially match any of a plurality of angles of a curved surface of a tapered recess of a fastener thereby increasing the engagement therebetween and preventing any unwanted disconnection during normal operation. 

[AltContent: textbox (Outer leading wall)][AltContent: ][AltContent: textbox (Targeted focal area)][AltContent: textbox (Tapered portion of Inner pilot recess wall)][AltContent: textbox (Inner pilot recess wall)][AltContent: arrow][AltContent: textbox (Tapered portion of Outer leading wall )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Pilot end surface)]
    PNG
    media_image1.png
    621
    967
    media_image1.png
    Greyscale

In reference to claim 2, Cone, III et al. disclose that the plurality of leading wall angle values are equal to or are between a maximum leading wall angle (see Tables 1 and/or 2) and a minimum leading wall angle (see Tables 1 and/or 2), and wherein the plurality of recess wall angle values are equal to or are between a maximum recess wall angle Tables 1 and/or 2) and a minimum recess wall angle (Tables 1 and/or 2), and further disclose that angles (α and β) can be subjected to variance (Paragraph 58), wherein there is no overlap (because the angles may be selected such that they are different) of the plurality of leading wall angle values within the leading wall angle tolerance band with the plurality of recess wall angle values within the recess wall angle tolerance band but lack disclosing that, the minimum leading wall angle is greater than but not equal a maximum recess wall angle. However, the examiner notes that the applicant fails to provide any criticality in having the minimum leading wall angle being greater than but not equal a maximum recess wall angle, or that these angles provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, depending on the desired “stable connection” (see paragraph 60), one could provide any angle for the minimum leading wall angle and the maximum recess wall angle, including an angle for the minimum leading wall that is greater than but not equal to a maximum recess wall angle thereby providing the desired stable connection and thus preventing any unwanted disconnection during normal operation.

In reference to claim 3, Cone, III et al. disclose that the plurality of leading wall angle values are equal to or are between a maximum leading wall angle (i.e. 6.2°, see Table 1) and a minimum leading wall angle (i.e. 1.2°, see Table 1) and wherein the plurality of recess wall angle values are equal to or are between a maximum recess wall angle (i.e. 6.85°) and a minimum recess wall angle (i.e. 1.91°), wherein there is no overlap (because the angles may be selected such that they are different) of the plurality of leading wall angles values within the leading wall angle tolerance band with the plurality of recess wall angle values within the recess wall angle tolerance band when the minimum recess wall angle (i.e. 1.2°) is less than but not equal to the maximum leading wall angle (i.e. 6.85°, see Table 1).

In reference to claim 4, Cone, III et al. disclose that the plurality of leading wall angle values are equal to or are between a maximum leading wall angle and a minimum leading wall angle (see Tables 1 and/or 2) and wherein the plurality of recess wall angle values are equal to or are between a maximum recess wall angle and a minimum recess wall angle (see Tables 1 and/or 2), and further disclose that angles (α and β) can be subjected to variance (Paragraph 58), wherein there is no overlap (because the angles may be selected such that they are different) of the plurality of leading wall angles values within the leading wall angle tolerance band with the plurality of recess wall angle values within the recess wall angle tolerance band, and the examiner notes that there is a portion of the leading wall angle [see space extending between 16C’ and 36C’ having angle F therein, Figure 5] that does not contact with a portion of the recess wall), but lack disclosing that, the minimum recess wall angle equals the maximum leading wall angle. However, the examiner notes that the applicant fails to provide any criticality in having the minimum recess wall angle that equals the maximum leading wall angle or that this angle provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, depending on the desired “stable connection” (see paragraph 60), one could provide any angle for the minimum recess wall angle and the maximum leading wall angle, including an angle for the minimum recess wall that equals the maximum leading wall angle thereby providing the desired stable connection and thus preventing any unwanted disconnection during normal operation. 

In reference to claim 5, Cone, III et al. disclose that the leading wall angle (i.e. 6.2°) is greater than the recess wall angle (i.e. 1.91°, see Table 1). 

In reference to claim 6, Cone, III et al. disclose the claimed invention as previously discussed above, but lack, a minimum leading wall angle is 0.13 percent greater than the maximum recess wall angle and the maximum leading wall angle is 38 percent greater than a minimum recess wall angle. However, the examiner notes that the applicant fails to provide any criticality in having the minimum leading wall angle being 0.13 percent greater than the maximum recess wall angle and the maximum leading wall angle being 38 percent greater than a minimum recess wall angle or that these angles provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, depending on the desired “stable connection” (see paragraph 60), one could provide any angle for the minimum leading wall angle such that it is 0.13 percent greater than the maximum recess wall angle and could provide any angle for the maximum leading wall angle such that it is 38 percent greater than a minimum recess wall angle thereby providing the desired stable connection and thus preventing any unwanted disconnection during normal operation. 

In reference to claim 7, Cone, III et al. disclose that the pilot end further comprises: an apex (at lowermost straight tip portion of 30C’ and/or also see Figure 4a more clearly showing a similar tool having an apex also at a lowermost straight tip portion of 36c) defined by a maximum diameter of the pilot end (see “d” in Figure 4 and note that this diameter would similarly be formed on 30C’, as seen in Figure 5), wherein the apex contacts the inner pilot recess wall at the targeted focal area (see figure above) defining at least one point of contact (i.e. CP) between apex and the inner pilot recess wall (Figures 4 and 5).

In reference to claims 8 and 12, Cone, III et al. disclose that the apex contacts the inner pilot recess wall at least at one point of contact (i.e. CP) and that the tangent (formed along the outer surface of 36C’) of the apex radius (shown as D.sub.D in Figure 5) contacts at the at least one point of contact (CP), but lack, flats that are integral to the inner pilot recess wall (of the embodiment in Figure 5). However, Cone, III et al. teach (in another embodiment, see Paragraph 51) that it is known to provide a punch (40) having flats (46c) for forming straight flats (not shown) that are integral with the inner pilot recess wall (Paragraph 51). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the inner pilot recess wall, in the embodiment in Figure 5, of Cone, III et al., with the known technique of providing an inner pilot recess wall with straight flats, as taught by the other embodiment as taught by Cone, III et al. (see Paragraph 51), and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device fastener and driver system having the desired stable connection and thus preventing any unwanted disconnection during normal operation.

	
In reference to claim 9, Cone, III et al. disclose that the inner pilot recess wall is conical (formed at least at lower portion 116, Figure 4, which would be similar to the lower portion of 10’ in Figure 5 or formed from the curved walls 16C, see paragraph 48), and comprises a round cross-section (at least in part, see paragraph 48), and wherein the apex contacts the inner pilot recess wall at the at least one point of contact (CP) to form a circumferential line of contact (not shown) between the outer leading wall and the inner pilot recess wall (Figures 4a-5). Also, Edland et al. show that an inner pilot recess (11) includes walls (12) that are conical (paragraph 37) and comprises a round cross-section (see paragraph 37), and wherein an apex (apex of portion 30 in element 17’ Figure 6) contacts the inner pilot recess wall (12) at the at least one point of contact (CP) to form a circumferential line of contact (not shown) between the outer leading wall and the inner pilot recess wall (Figures 6, 7 and 10).

In reference to claim 10, Cone, III et al. disclose that the pilot end further comprises: an apex (at lowermost straight tip portion of 30C’ and/or also see Figure 4a more clearly showing a similar tool having an apex also at a lowermost straight tip portion of 36c) having an apex radius (shown as D.sub.D in Figure 5), wherein the targeted focal area is where a tangent (i.e. formed along the outer surface of 36C’) of the apex radius longitudinally below the apex toward the pilot end surface contacts the inner pilot recess wall (at CP, Figure 5). 

In reference to claim 11, Cone, III et al. disclose that pilot end further comprises: a back trailing wall (38) that extends from the apex longitudinally upward towards the drive portion (36b’) at a back taper angle (see figure below) to form a back taper, wherein the back taper angle is greater than the leading wall angle (β) and is greater than the recess wall angle (α), and wherein back taper angle prevents the outer leading wall from contacting the inner pilot recess wall at another point other than at the targeted focal area (Figure 5).
[AltContent: textbox (Back taper angle)][AltContent: arrow][AltContent: arc][AltContent: arc]
    PNG
    media_image2.png
    451
    496
    media_image2.png
    Greyscale

In reference to claim 13, Cone, III et al. disclose that the inner pilot recess wall comprises a round circular cross-section (formed at least at lower portion 116, Figure 4, which would be similar to the lower portion of 10’ in Figure 5 or formed from the curved walls 16C, see paragraph 48), and wherein the apex radius (shown as D.sub.D in Figure 5) contacts the inner pilot recess wall at the at least one point of contact (CP) to form a circumferential line of contact between the outer leading wall and the inner pilot recess wall (Figures 4a-5). Edland et al. also disclose that the inner pilot recess (11) including a wall (12) having a round circular cross-section (see paragraph 37 and Figure  7 and 10), and wherein an apex radius (apex of portion 30 in element 17’ Figure 6) contacts the inner pilot recess wall at the at least one point of contact (CP) to form a circumferential line of contact (not shown) between the outer leading wall and the inner pilot recess wall (Figures 6, 7 and 10).

In reference to claim 14, Cone, III et al. disclose the claimed invention as previously mentioned above, but lack, the pilot end further comprises: a bit end radius extending between the pilot end surface and a lower portion of the outer leading wall, wherein the targeted focal area is at a tangent of the bit end radius longitudinally above and away from the pilot end surface when the bit end radius contacts the inner pilot recess wall. However, Edland et al. teach that it is old and well known in the art at the time the invention was made to provide a driver (16) with a pilot end (17 or 17’) having a bit end radius (not labeled but formed as the radius of 30, Figure 6) extending between a pilot end surface (lowermost surface of 32, Figure 6) and a lower portion (i.e. portion of 30 directly below 17 in Figure 6) of an outer leading wall (30), wherein a targeted focal area (see engagement area in Figure 7) is at a tangent of the bit end radius longitudinally above and away from the pilot end surface when the bit end radius contacts an inner pilot recess wall (12, Figure 7 and paragraphs 34-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the pilot end, of Cone, III et al., with the known technique of providing a piloting end with a bit end radius extending between the pilot end surface and a lower portion of the outer leading wall, as taught by Edland et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively and substantially matches any of a plurality of angles that the surface of the tapered recess may have at the point of the interference fit.

		
In reference to claim 15, Cone, III et al. disclose the claimed invention as previously discussed above, and as modified by Edland et al., would also have bit end radius (radius of 30) which contacts at the at least one point of contact (CP), but lack, flats that are integral to the inner pilot recess wall (of the embodiment in Figure 5). However, Cone, III et al. teach (in another embodiment, see Paragraph 51) that it is known to provide a punch (40) having flats (46c) for forming straight flats (not shown) that are integral with the inner pilot recess wall (Paragraph 51). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the inner pilot recess wall, in the embodiment in Figure 5, of Cone, III et al., with the known technique of providing an inner pilot recess wall with straight flats, as taught by the other embodiment as taught by Cone, III et al. (see Paragraph 51), and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device fastener and driver system having the desired stable connection and thus preventing any unwanted disconnection during normal operation.

In reference to claim 16, Cone, III et al. disclose that the inner pilot recess wall comprises a round circular cross-section (formed at least at lower portion 116, Figure 4, which would be similar to the lower portion of 10’ in Figure 5 or formed from the curved walls 16C, see paragraph 48), and wherein the bit end radius, as taught by Edland et al. contacts the inner pilot recess wall at the at least one point of contact (CP) to form a circumferential line of contact between the outer leading wall and the inner pilot recess wall (see Figure 5 of Cone, III et al. and paragraph 48 of Edland et al.). Also, Edland et al. show it is known to provide an inner pilot recess (11) wall (12) comprising a round circular cross-section (see paragraph 37), and wherein pilot end (17 or 17’) includes the bit end radius (at 30) which contact the inner pilot recess wall at the at least one point of contact (CP) to form a circumferential line of contact between the outer leading wall and the inner pilot recess wall (see Figures 6, 7 and 10). 

In reference to claim 17, Edland et al. teach that the recess wall (12) angle is greater than the leading wall angle (otherwise the leading wall could not be placed into the recess as required during normal operation), depending on the particular angles selected for the recess wall (12, see paragraph 28) and the leading wall (30, paragraph 36). In addition, the examiner notes that the applicant fails to provide any criticality in having the recess wall angle being greater than the leading wall angle or that this angle provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, depending on the desired “stable connection” (see paragraph 60), one could provide any angle for the recess wall angle such that it is greater than a leading wall angle thereby providing the desired stable connection and thus preventing any unwanted disconnection during normal operation.
In reference to claim 18, Cone, III et al. disclose the claimed invention as previously discussed above, but lack, a minimum recess wall angle is 0.14 percent greater than a maximum leading wall angle and a maximum recess wall angle is 35 percent greater than a minimum leading wall angle. However, the examiner notes that the applicant fails to provide any criticality in having the minimum recess wall angle being 0.14 percent greater than a maximum leading wall angle and a maximum recess wall angle being 35 percent greater than a minimum leading wall angle or that these angles provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, depending on the desired “stable connection” (see paragraph 60), one could select any angle for the minimum recess wall angle such that it is 0.14 percent greater than a maximum leading wall angle and one could select any angle for the maximum recess wall angle such that it is 35 percent greater than a minimum leading wall angle thereby providing the desired stable connection and thus preventing any unwanted disconnection during normal operation. 

In reference to claim 19, Cone, III et al. disclose the claimed invention as previously discussed above, but lack, the recess wall angle being equal to the leading wall angle. However, the examiner notes that the applicant fails to provide any criticality in having the recess wall angle being equal to the leading wall angle or that this provides any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, depending on the desired “stable connection” (see paragraph 60), one could select any angle for the recess wall angle including an angle that is equal to the leading wall angle thereby providing the desired stable connection and thus preventing any unwanted disconnection during normal operation.

In reference to claim 20, Cone, III et al. disclose the claimed invention as previously discussed above, but lack, a minimum recess wall angle is equal to a maximum leading wall angle and the maximum recess wall angle is 32 percent greater than a minimum leading wall angle. However, the examiner notes that the applicant fails to provide any criticality in having the minimum recess wall angle is equal to a maximum leading wall angle and the maximum recess wall angle is 32 percent greater than a minimum leading wall angle or that these angles provide any Unexpected Result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this situation, depending on the desired “stable connection” (see paragraph 60), one could select any angle for the recess wall angle including an angle that is equal to the leading wall angle thereby providing the desired stable connection and thus preventing any unwanted disconnection during normal operation.

In reference to claim 21, Edland et al. disclose that the outer leading wall contacts the inner pilot recess wall at the targeted focal area at a bottom of the leading wall (see Figures 7 and 10 showing engagement between the driver and the fastener being at 30, which is below upper part 14), proximate the pilot end surface, to achieve the desired level of frictional engagement between the pilot end and the fastener (Figures 7 and 10).
Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive. 
Applicant contends that, “This structure that is now positively claimed in claim 1 is not disclosed or suggested by Cone II, et al. In fact, Cone III, et al. teaches away from providing this structure because Cone III, et al. is directed at providing different tiers of drive surfaces (see, for example, paragraphs [0046)-[0048] of Cone III, et al., as well as Figures 4a, 4b and 5). In contrast to having circular cross-sections, each of the tiers is provided as having a plurality of parallel surfaces which are there to provide the drive surfaces to which the invention of Cone III, et al. is directed.” However, the examiner respectfully disagrees with this statement. Cone, III et al. teach of varying the shape of the outer leading walls in order to correspond with cross sections of the recess,  “The cross sections of the driving tiers 36a,b,c correspond with the cross sections of the recesses 16a,b,c of the screw 10 (see paragraph 46). Thus, there is no disclosure, in Cone, III et al., that specifically teaches away from forming the walls with other shapes including circular shapes. In other words, if the walls in the recess of the fastener have different shapes, including circular shapes, than the outer leading walls of the drive bit would also formed with shapes (i.e. circular shapes) that correspond to the walls within the recess of a particular fastener being used. Furthermore, Edland et al. specifically teach that it is known in the art to provide a fastener (1) having a recess (11) that includes curved/circular walls (12, Figures 7 and 10) and having a driver bit (16) that includes a pilot end (17’) having contact surfaces (30) that substantially match any of a plurality of angles of a curved surface of a tapered recess thereby increasing the engagement therebetween and preventing any unwanted disconnection during normal operation (paragraphs 35-40 and Figure 7 and 10) thereby meeting the limitations of the claims. Since, all of the structural limitations of the claims have been met the examiner believes that the rejection is proper. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, applicant further defined the shape of the cross section of the outer leading wall in claim 1 and included new claim 22.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723